197 P.3d 623 (2008)
224 Or. App. 467
In the Matter of I.A., Alleged to be a Mentally III Person.
STATE of Oregon, Respondent,
v.
I.A., Appellant.
07264MC; A135623.
Court of Appeals of Oregon.
Submitted November 7, 2008.
Decided December 10, 2008.
James A. Palmer, Eugene, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Inge D. Wells, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Appellant in this mental commitment case appeals a judgment committing her to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder, is dangerous to others, and is unable to provide for her personal needs. On appeal, appellant argues, among other things, that the trial court erred in failing to give her the advice of rights required by ORS 426.100. The state concedes that the court's failure to advise appellant of her rights requires reversal under the circumstances of this case. We agree and accept the state's concession. See State v. Ritzman, 192 Or.App. 296, 84 P.3d 1129 (2004). Given our disposition, we need not reach appellant's other assignments of error.
Reversed.